Citation Nr: 1712674	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  07-25 159	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-connected right knee chondromalacia.  

2.  Entitlement to a compensable initial evaluation for service-connected left knee chondromalacia.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 through September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that Winston-Salem RO initially adjudicated these issues because the Veteran had filed his original claim through the Benefits Delivery at Discharge (BDD) program.  As the Veteran lives abroad, the Pittsburgh RO certified this case to the Board on appeal.  

Following the Veteran's August 2007 substantive appeal, in April 2010 the Board returned this case to the RO for the review of additional evidence.  The RO reviewed the additional evidence received since the May 2007 statement of the case in a January 2012 supplemental statement of the case, and the case returned to the Board.  

In October 2014, the Board issued a decision awarding service connection for the Veteran's bilateral hand disability as due to an undiagnosed illness.  The RO implemented that award of service connection in a February 2016 rating decision, assigning a 10 percent evaluation for each hand effective the day following the Veteran's separation from service.  The Board now finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.  Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the Agency of Original Jurisdiction (AOJ)'s initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's February 2016 decision constitutes a full grant of the benefits sought on appeal for that issue, no further consideration is necessary.  

The Board's October 2014 decision also remanded the issues of entitlement to compensable initial evaluations for chondromalacia of each knee for contacting the Veteran regarding his authorization to release any private treatment records and a VA examination.  The RO contacted the Veteran in June 2015, and scheduled his VA examination through the US Embassy for July 2015.  Therefore, these issues have returned to the Board for further appellate review.  
This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.


FINDINGS OF FACT

1.  Chondromalacia of the right knee has been manifest by painful motion throughout the appellate period.  

2.  Chondromalacia of the left knee has been manifest by painful motion throughout the appellate period.  

3.  Throughout the appellate period, there has been no evidence of ankylosis, flexion limited to less than 60 degrees, extension limited to more than 5 degrees, recurrent subluxation, lateral instability, the removal of semilunar cartilage, dislocated semilunar cartilage, tibial or fibular impairment, or genu recurvatum in either knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for right knee chondromalacia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

2.  The criteria for an initial evaluation of 10 percent for left knee chondromalacia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

3.  The criteria for an evaluation in excess of 10 percent for either right or left knee chondromalacia have not been met at any point during the appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2016); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's claim for service connection of his knees was received in May 2005, prior to his separation from service as part of the BDD Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Notice Acknowledgement and Response for the BDD Program" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the March 2006 rating decision on appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for chondromalacia in each knee.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied as to the issues of entitlement to compensable initial evaluations for chondromalacia of each knee.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  For his part, the Veteran submitted personal statements and private treatment records.  His submission of private treatment records in January 2008 suggests that the Veteran receives private treatment for his knees.  On remand, in June 2015, the Veteran was given an opportunity to have the AOJ assist him in obtaining any outstanding private treatment records.  This correspondence was sent to the Veteran's most recent address, as he originally provided in January 2008 when submitting a written statement and prescription records and as he verified in May 2016 when he requested reimbursement for his travel expenses.  Despite the problems with mail returned from the Veteran's foreign address, this June 2015 correspondence was not returned as undeliverable.  However, as will be discussed below, he did not respond to the RO's June 2015 correspondence authorizing the release of any private treatment records.  Therefore, the Board finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in September 2005, January 2009, and July 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the VA examinations obtained in this case are adequate.  They are predicated on an examination of the Veteran and all pertinent evidence of record, including the Veteran's own reported medical history.  Indeed, the RO relied upon the September 2005 VA examination in granting service connection for chondromalacia of each knee.  The July 2015 examiner in particular performed a thorough orthopedic examination, and fully addressed the schedular criteria relevant to rating the disability in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  Again, the Veteran has not reported any treatment for his knees in response to the RO's June 2015 correspondence, and he has filed no lay statements since the July 2015 examination arguing that his knees are worse.  Therefore, the most recent relevant medical evidence is the July 2015 examination report itself.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AOJ has complied with the Board's April 2010 and October 2014 remand directives.  That April 2010 remand returned this case to the RO for the review of additional evidence.  The RO reviewed the additional evidence received since the May 2007 statement of the case in a January 2012 supplemental statement of the case, and the case returned to the Board.  

Following the October 2014 remand, the AOJ gave the Veteran the opportunity to identify any outstanding treatment records in June 2015.  As discussed above, the Veteran did not respond with a signed VA Form 21-4142.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, with regard to obtaining any private treatment records, the Board finds that AOJ has complied with October 2014 remand directives.  The RO also scheduled his VA examination through the US Embassy for July 2015, and the Veteran attended.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the April 2010 and October 2014 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Court has clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

In this case, the Veteran is currently assigned a noncompensable evaluation for each knee effective from October 1, 2005, as the day following his separation from service, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that an unlisted musculoskeletal condition (Diagnostic Code 5299) is rated under the criteria for limitation of leg flexion (DC 5260).  See 38 C.F.R. § 4.20.  
Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 10 percent evaluation, but no higher, for chondromalacia in each knee throughout the appellate period.  

At the September 2005 examination, the examiner measured an active range of motion from zero degrees on extension to 125 degrees on flexion, and a passive range of motion from zero degrees on extension to 127 degrees on flexion, with pain rated at five out of ten (on a scale from one to ten) for the right knee.  The examiner measured an active range of motion from zero degrees on extension to 122 degrees on flexion, and a passive range of motion from zero degrees on extension to 125 degrees on flexion, with pain rated at five out of ten for the left knee.  Upon repetition, the examiner measured a range of motion from zero degrees on extension to 125 degrees on flexion in the right knee, and from zero degrees on extension to 124 degrees on flexion in the left knee.  The examiner further noted mild crepitus in each knee throughout this range of motion.  The Veteran reported the onset of his problems in 1995, and the examiner objectively noted medial and lateral joint line tenderness.  

At the January 2009 examination, the Veteran reported that the constant discomfort in both knees had caused him to quit sports.  Outside of sports, he described walking without limitation, going up and down stairs with discomfort, and a complete inability to run.  The examiner objectively noted discomfort in both anterior knee compartments and tender patellae under digital pressure.  The examiner measured a normal range of motion, from zero degrees on extension to 140 degrees on flexion, in both knees without pain.  In light of the Veteran's normal range of motion, he also clearly had no ankylosis.  The examiner further noted the knees to be stable, and reported negative results from testing for meniscal injuries.  

The July 2015 examiner's findings include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing consistent with the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  He measured a normal range of motion from zero to 140 degrees for each knee, without change on repetition; and without pain on active, passive, or repetitive use testing.  The examiner further found no pain on weight bearing, and no functional loss.  Given this range of motion, the Veteran clearly also had no ankylosis.  The examiner reported full muscle strength, without atrophy; and found no subluxation, instability, recurrent patellar dislocation, shin splints, stress fractures, exertional compartment syndrome, tibial or fibular impairment, or meniscus condition.  The Veteran reported almost constant discomfort of both knees; but denied any history of locking, swelling, or giving way.  He again described discomfort going up and down stairs, and the examiner objectively noted discomfort at the anterior compartment of each knee.  

As the Veteran's range of motion has never included extension limited to more than five degrees or flexion limited to less than 60 degrees, the Veteran is not entitled to a compensable evaluation under Diagnostic Codes 5260 and 5261.  

While none of the examiners found objective evidence of painful motion, the Veteran reported discomfort in his knees while going up and down stairs to the January 2009 and July 2015 examiners.  Additionally, the Board notes the Veteran's January 2008 written statement describing pain and swelling in his knees since service.  Importantly, the Veteran is competent to report symptoms observable to a layperson, such as pain.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009).  As such, resolving all doubt in the Veteran's favor, the Board finds that an evaluation of 10 percent is warranted for both the left and right knee disabilities throughout the appeal period based on painful motion that does not result in compensable limitation of motion.  See 38 C.F.R. § 4.59; See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has considered whether the Veteran is entitled to a higher or separate evaluation at any point during the appellate period, under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran had ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, the removal of semilunar cartilage, tibial or fibular impairment, or genu recurvatum of either knee, he is not entitled to higher evaluations under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263.  There is simply no evidence of such manifestations, and the Veteran has never reported such manifestations in his lay statements.  As noted above, there is no medical evidence available other than the September 2005, January 2009, and July 2015 examinations, and the Veteran has never authorized the release of any treatment records that may be available.  Indeed, he has only referred to pain and swelling in his lay statements.

Based on the foregoing, the Board finds that the Veteran is entitled to an initial 10 percent evaluation for chondromalacia in each knee.  However, the preponderance of the evidence is against a higher evaluation at any point during the appellate period.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's chondromalacia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his primary complaint of discomfort, pain, and painful motion when going up and down stairs.  There are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability was not productive of such manifestations.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  
Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that he has required frequent hospitalizations for his knees, nor that the pain of his knees has caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  Indeed, the July 2015 examination report did not note any history of hospitalization or surgery.  Moreover, the Veteran's original claim of service connection included a claim for scars.  At the September 2005 examination, the Veteran made clear that each of these scars was from a minor surgical procedure unrelated to his knees.  Additionally, the July 2015 examination specifically found that the Veteran's knees have no impact on his ability to perform occupational tasks.  Therefore, the evidence does not show that his service-connected knees have caused frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right and left knee chondromalacia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met at any point during the appellate period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) was not raised by the Veteran during the appellate period, nor does the evidence suggest unemployability.  Again, the Veteran has never argued that his knees affect his ability to work, and the July 2015 examiner specifically found that the Veteran's chondromalacia has no impact on his ability to perform occupational tasks.  Further, the Veteran has made no claim for TDIU, nor offered any lay statement in that regard.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A 10 percent evaluation for right knee chondromalacia is granted.

A 10 percent evaluation for left knee chondromalacia is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


